UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6759



FREEMAN CARVER,

                                            Petitioner - Appellant,

          versus


THEODIS BECK; JIM CAUBLE, Superintendent,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Bryson City. Graham C. Mullen, Chief
District Judge. (CA-00-96-2-MU)


Submitted:   September 21, 2000       Decided:   September 28, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Freeman Carver, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Freeman Carver seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. See Carver v. Beck, No. CA-00-96-2-MU (W.D.N.C.

May 8, 2000).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           DISMISSED




                                  2